  Case 19-34685       Doc 19    Filed 04/27/20 Entered 04/27/20 10:39:23            Desc Main
                                  Document     Page 1 of 3


                     IN THE UNITED STATE BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                              )       Chapter 7
         ASHLEY KNOWLES,                            )
                                                    )       Case No: 19-34685
               Debtor.                              )
                                                    )       Hon. Carol A. Doyle

                                    NOTICE OF MOTION

To:      via ECF:     David M. Siegel, davidsiegelbk@gmail.com
                      Ira Bodenstein, iratrustee@foxrothschild.com
                      Patrick S Layng,USTPRegion11.ES.ECF@usdoj.gov

         via USPS:    Ashley Knowles, 3806 W. Washington Blvd., #D1, Chicago, IL 60624

       Please take notice that on May 14, 2020 at 10:00 a.m., the undersigned shall appear before
the Honorable Timothy A. Barnes in Courtroom 742, United Bankruptcy Court, 219 S. Dearborn,
Chicago, Illinois, and present the ILLINOIS DEPARTMENT OF HUMAN SERVICE’S
MOTION TO EXTEND TIME TO FILE OBJECTION TO DISCHARGEABILITY OF A
DEBT UNDER § 523, a copy of which is attached and served on you.

                                                    Illinois Department of Human Services

                                                    By:     /s/ Anna Stanley Kahriman
                                                            Anna Stanley Kahriman
                                                            Assistant Attorney General
                                                            100 W. Randolph Street, 13-204
                                                            Chicago, IL 60601
                                                            (312) 814-6140


                                CERTIFICATE OF SERVICE

        I, Anna Stanley Kahriman, an attorney, hereby certify that on May 7, 2020, I caused a copy
of this NOTICE OF MOTION and ILLINOIS DEPARTMENT OF HUMAN SERVICE’S
MOTION TO EXTEND TIME TO FILE OBJECTION TO DISCHARGEABILITY OF A
DEBT UNDER § 523 to be served on the persons on the attached service list by electronic
notification through the CM/ECF system or by U.S. Mail, postage prepaid.

                                                            /s/ Anna Stanley Kahriman




                                                1
  Case 19-34685       Doc 19     Filed 04/27/20 Entered 04/27/20 10:39:23            Desc Main
                                   Document     Page 2 of 3


                     IN THE UNITED STATE BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                                 )     Chapter 7
         ASHLEY KNOWLES,                               )
                                                       )     Case No: 19-34685
               Debtor.                                 )
                                                       )     Hon. Carol A. Doyle

  ILLINOIS DEPARTMENT OF HUMAN SERVICES’S MOTION TO EXTEND TIME
     TO FILE OBJECTION TO DISCHARGEABILITY OF A DEBT UNDER § 523

         NOW COMES the Illinois Department of Human Services (“DHS”), by its attorney

Kwame Raoul, Illinois Attorney General, and hereby moves the Court for an extension of time

within which to file a complaint to determine dischargeability under 11 U.S.C. § 523.

         1.    The Debtor filed a Petition for relief under Chapter 7 of the United States

Bankruptcy Code on December 9, 2019.

         2.    The Chapter 7 meeting of creditors was first scheduled for January 10, 2020.

         3.    Pursuant to Bankruptcy Rule 4007, a complaint objecting to the discharge of a debt

under § 523(c) must be filed within sixty days from the first date set for the meeting of creditors.

Here, that deadline is March 10, 2020.

         4.    Pursuant to Bankruptcy Rule 4007(c), the Court may for cause extend the time fixed

for filing a discharge complaint under § 523(c).

         5.    This Court granted an extension through May 9, 2020.

         6.    This request is being made prior to the expiration of the extended deadline to file a

complaint under § 523(c).

         7.    In light of the COVID-19 Public Emergency, DHS and its counsel require

additional time to review the transactions and documents surrounding Debtor’s application for,




                                                   1
  Case 19-34685       Doc 19     Filed 04/27/20 Entered 04/27/20 10:39:23             Desc Main
                                   Document     Page 3 of 3


and receipt of, public aid funds to determine whether a complaint should be filed on the basis of

fraud under § 523(a)(2).

       8.      DHS therefore requests an additional sixty (60) days from the date of this motion

to investigate and file its adversary complaint, and requests an extension of time through and

including July 8, 2020.

       WHEREFORE, the Illinois Department of Human Services requests an order granting an

extension of time of sixty (60) days, to and including July 8, 2020, within which to file a complaint

to determine dischargeability of a debt pursuant to 11 U.S.C. § 523(c).



                                                      Respectfully Submitted,

                                                      Illinois Department of Human Services
                                                      By:      Kwame Raoul
                                                               Illinois Attorney General

                                                      By: /s/ Anna Stanley Kahriman
                                                              Anna Stanley Kahriman
                                                              Assistant Attorneys General
                                                              Revenue Litigation Bureau
                                                              100 W. Randolph Street, 13-204
                                                              Chicago, IL 60601
                                                              (312) 814-6140
                                                              akahriman@atg.state.il.us




                                                 2
